

115 HR 4387 IH: Providing Rural Equity, Parity, and Reinvestment in Education Act
U.S. House of Representatives
2017-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4387IN THE HOUSE OF REPRESENTATIVESNovember 14, 2017Mr. Duffy introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Carl D. Perkins Career and Technical Education Act of 2006 to increase the allocation
			 for rural areas, and for other purposes.
	
 1.Short titleThis Act may be cited as the Providing Rural Equity, Parity, and Reinvestment in Education Act or the PREPARE Act. 2.Within State allocationSection 112 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2322) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking 10 percent and inserting 15 percent;
 (B)in paragraph (2)— (i)in subparagraph (A)—
 (I)by striking 1 percent and inserting 2 percent; and (II)by striking State correctional institutions and institutions and inserting State correctional institutions, juvenile justice facilities, and educational institutions; and
 (ii)in subparagraph (B), by striking available for services and inserting available to assist eligible recipients in providing services; and (C)in paragraph (3)(B), by striking a local plan; and inserting local applications;; and
 (2)in subsection (c)— (A)by striking From amounts and inserting the following:
					
 (1)In generalFrom amounts; (B)by striking section 135 and all that follows through the end and inserting
					
 section 135—(A)in— (i)rural areas;
 (ii)areas with high percentages of CTE concentrators or CTE participants; and (iii)areas with high numbers of CTE concentrators or CTE participants; and
 (B)in order to— (i)foster innovation through the identification and promotion of promising and proven career and technical education programs, practices, and strategies, which may include practices and strategies that prepare individuals for nontraditional fields; or
 (ii)promote the development, implementation, and adoption of programs of study or career pathways aligned with State-identified in-demand occupations or industries.; and
 (C)by adding at the end the following:  (2)DefinitionsFor purposes of this subsection:
 (A)CTE concentratorsThe term CTE concentrator means— (i)at the secondary school level, a student served by an eligible recipient who has—
 (I)completed three or more career and technical education courses; or (II)completed at least two courses in a single career and technical education program or program of study; or
 (ii)at the postsecondary level, a student enrolled in an eligible recipient who has— (I)earned at least 12 cumulative credits within a career and technical education program or program of study; or
 (II)completed such a program if the program encompasses fewer than 12 credits or the equivalent in total.
 (B)CTE participantThe term CTE participant means an individual who completes not less than one course or earns not less than one credit in a career and technical education program or program of study of an eligible recipient..
				